NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PATRICIA A. GRANT, Ph.D.,                       No.    16-35473

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01713-JLR

 v.
                                                MEMORANDUM*
JAY WHITE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Western District of Washington
                    James L. Robart, District Judge, Presiding

                          Submitted November 15, 2017**


Before: CANBY, TROTT, and GRABER, Circuit Judges.

      Patricia A. Grant appeals pro se from the district court’s dismissal of her

federal civil rights action as barred by judicial immunity and res judicata. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Ruiz v. Snohomish Cty.

Pub. Util. Dist. No. 1, 824 F.3d 1161, 1164 (9th Cir. 2016), and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         The district court did not err in dismissing claims pursuant to 28 U.S.C.

§ 1915(e)(2) because the judges and other defendants involved in the decision of

Grant’s prior state court case were protected by absolute judicial and quasi-judicial

immunity. See Burton v. Infinity Capital Mgmt., 862 F.3d 740, 747 (9th Cir. 2017)

(discussing judicial immunity); Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir.

2012) (setting forth standard for dismissal).

         The federal claims asserted by Grant in this action were barred by res

judicata in light of her prior federal action asserting the same claims against the

same defendants. See Ruiz v. Snohomish Cty. Pub. Util. Dist. No. 1, 824 F.3d
1161, 1164 (9th Cir. 2016). Grant’s state law claims against most of the

defendants were barred by the res judicata effect of her prior state court action. See

Gonzales v. Cal. Dep’t of Corr., 739 F.3d 1226, 1230 (9th Cir. 2014); Williams v.

Leone & Keeble, Inc., 254 P.3d 818, 821 (Wash. 2011) (en banc). The district

court did not abuse its discretion in declining to exercise supplemental jurisdiction

over the remaining state law claims under 28 U.S.C. § 1367(a). See 28 U.S.C.

§ 1367(c); Acri v. Varian Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (en

banc).

         The district court did not abuse its discretion in denying Grant’s recusal

motion. See Glick v. Edwards, 803 F.3d 505, 508 (9th Cir. 2015); Blixseth v.

Yellowstone Mountain Club, LLC, 742 F.3d 1215, 1220 (9th Cir. 2014) (per


                                            2
curiam) (stating that judicial rulings alone almost never constitute a valid basis for

recusal).

      All pending motions are denied.

      AFFIRMED.




                                           3